DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 45 objected to because of the following informalities: it appears to have a typographical error.
Claim 45, line 1, “of claim 6” should be --of claim 36--  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39, 44, 45, 47, 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 38, 39, 44, 45, 47, 48 are method claims that have amended claim language that claims application of specific temperatures and temperature ranges that are not discussed in the specification at the time of filing.  The method steps of having the nutrient or gas temperature below or above 55F or have a range and pair of temperatures as claimed in claim 47 and 48, are new limitations that are new matter and not present or supported by the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of Air and Root-zone Temperatures on Physiological Characteristics and Yield of Heat -Tolerant and Non Heat-tolerant Tomato Cultivars”, George Oduro Nkansah and Tadashi Ito (Nkansah et al), J. Japan Soc. Hort. Sci. 64(2):315-320. 1995. [retrieved from internet 03 May 2022, https://www.jstage.jst.go.jp/article/jjshs1925/64/2/64_2_315/_pdf/-char/en] in view of "The Effect of Root and Shoot Temperatures on Growth of Ceanothus greggii Seedlings", Annuls of Botany; Larigauderie et al,; 67, 97-101 (1991).
Regarding Claims 36, 49, and 51, Nkansah et al teaches a method of improving the growth of plants belonging to the family Solanaceae (Nkansah “tomato”), the method comprising the steps of: providing at least one plant belonging to the family Solanaceae having plant roots and a plant shoot (Nkansah pg. 315, Col. 2, line 7 of Materials and Methods “seedling”); providing a plant growing apparatus and configured for growing the at least one plant (Nkansah “9-liter pots” and “glasshouse”); providing with the plant growing apparatus a plant nutrient solution about the plant roots and a gas mixture circulating about the plant shoot (Nkansah “nutrient solution” and “air”); providing with the plant growing apparatus a selected plant nutrient solution temperature to produce a plant root temperature for the plant (Nkansah Table 1 RZT column); providing with the plant growing apparatus a selected gas mixture temperature (Nkansah Table 1 High air temperature and Low air temperature) to produce a plant shoot temperature for the plant; and providing, selecting, controlling, and maintaining with the plant growing apparatus a temperature differential of at least 10° F between the plant roots and the plant shoot for the plant continuously during and throughout both vegetative and flora growth phases of the plant (Nkansah Table 1 RZT temperatures maintained through seedling, flowering, and fruiting stages; pg. 316 Col. 1 line 4 of Results and Discussion; pg. 315 Col. 1 line 8 of Introduction); whereby the temperature differential between the plant roots and the plant shoot provided with and by the plant growing apparatus improves the growth of the at least one plant belonging to the family Solanaceae (Nkansah Results and Discussion).
Nkansah teaches a pot, but is silent on explicitly teaching an apparatus including an insulative temperature barrier placed between the plant roots and the plant shoot sufficient to provide and maintain a temperature differential between the plant roots and the plant shoot.  However, Larigauderie teaches the general knowledge of one of ordinary skill in the art of to provide an insulative temperature barrier placed between the plant roots and the plant shoot sufficient to provide and maintain a temperature differential between the plant roots and the plant shoot (Larigauderie pg. 98, lines 9-10 of second paragraph of Materials and Methods, “Styrofoam beads”).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nkansah with the teachings of Larigauderei at the time of the invention for the thermal insulation taught by Larigauderei.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 37, Nkansah as modified teaches the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is below the provided plant nutrient solution temperature about the plant roots (Nkansah Table 1 when RZT is 30C and air is 22/16C air is below RZT by at least 10F).
Regarding Claim 38, Nkansah as modified teaches the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is below approximately 55° F and above a temperature which causes irreparable harm to or the death of the plant. Nkanash teaches 60.8° F which is “approximately” 55° F.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah at the time of the invention through routine tests and experimentation to derive optimal conditions as an obvious engineering design choice.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for this upper limit in the specification.
Regarding Claim 39, Nkansah as modified teaches the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is above approximately 55° F and below a temperature which causes irreparable harm to or the death of the plant. (Nkansah Table 1 High air temperatures)
Regarding Claim 43, Nkansah as modified teaches the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is above the provided plant nutrient solutions temperature (Nkansah Table 1 Hight air temperature).
Regarding Claim 44, Nkansah as modified teaches the provided plant nutrient solution temperature about the plant root is below approximately 55° F and above a temperature which causes irreparable harm to or the death of the plant.  Nkanash teaches 59° F which is “approximately” 55° F.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah at the time of the invention through routine tests and experimentation to derive optimal conditions as an obvious engineering design choice.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for this upper limit in the specification.
Regarding Claim 45, Nkansah as modified teaches the provided plant nutrient solution temperature about the plant root is above approximately 55° F and above a temperature which causes irreparable harm to or the death of the plant (Nkansah Table 1 RZT).
Regarding Claim 46, Nkansah as modified teaches the provided plant growth apparatus provides and maintains the gas mixture temperature independently of the plant nutrient solution temperature (Nkansah controls nutrient solution temperatures with heating coils and chillers independent of control of the air temperature was controlled by day and night in a glasshouse, Nkansah pg. 315 Materials and Methods).
Regarding Claim 47, Nkansah as modified teaches the provided plant nutrient solution temperature is between 65-80° F (Nkansah Table 1), but is silent on explicitly teaching and the gas mixture temperature is between 35-55° F. Nkansah teaches high air and low air temperatures scenarios with temperatures approximate to and/or overlapping with the claimed ranges.  Applicant doesn’t claim that the temperature ranges are simultaneously applied. Nkansah teaches 60.8° F which is “approximately” 55° F.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah at the time of the invention through routine tests and experimentation to derive optimal conditions as an obvious engineering design choice.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for the ranges in the specification.  In addition, Larigauderie teaches the general knowledge of one of ordinary skill in the art that it is known to provide nutrient solution and gas mixture temperatures within the claimed ranges (Larigauderie abstract).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah with the teachings of Larigauderie at the time of the invention to affect root and shoot growth as taught by Larigauderie.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 48, Nkansah as modified teaches the provided the gas mixture temperature is between 65-80° F (Nkansah Table 1), but is silent on plant nutrient solution temperature is between 35-55° F.  Nkansah teaches high air and low air temperatures scenarios with temperatures approximate to and/or overlapping with the claimed ranges.  Applicant doesn’t claim that the temperature ranges are simultaneously applied. Nkansah teaches 59F which is “approximately” 55° F.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah at the time of the invention through routine tests and experimentation to derive optimal conditions as an obvious engineering design choice.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for the ranges in the specification.  In addition, Larigauderie teaches the general knowledge of one of ordinary skill in the art that it is known to provide nutrient solution and gas mixture temperatures within the claimed ranges (Larigauderie abstract).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nkansah with the teachings of Larigauderie at the time of the invention to affect root and shoot growth as taught by Larigauderie.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claims 40, 50, 41, 52, 42, 53, Nkansah as modified satisfies at least one of plant stem development of plant leaf development and/or of plant root development is improved; plant reproductive organ development is improved; the plant reproductive organ is a tuber.  The claims are method claims, but these claims are not method steps.  They are merely results.  They occur as a result of the method steps of the independent claim.  Since the independent claims is satisfied by the teachings of Nkansah as modified by Larigauderie, then the same results as claimed are produced.  In addition, see Nkansah pg. 316-319 Results and Discussion.  Nkansah is conducted from seedling through harvesting.
Response to Arguments
Applicant’s arguments with respect to claim(s) 36-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



03 May 2022